DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed on May 31, 2022.
Claim 3 has been cancelled.
Claims 1, 2 and 4-20 are pending.
Claims 1-2 and 4-20 have been examined.

Response to Arguments
With respect to 35 U.S.C. 112(f) Interpretation
Applicant argues, see Applicant Arguments/Remarks (dated May 31, 202, hereinafter “Arguments”) page 12: Without conceding to the Office Action's assertion, the claims have been amended to clarify that the "data sharing module [is] configured to share data, wherein sharing the data includes causing the data sharing module to:. . ." followed by acts for performing the data sharing by the data sharing module. The claims have also been amended to clarify that the "smart contract module [is] configured to execute logic of a smart contract, wherein executing the logic of the smart contract includes causing the smart contract module to: . . ." followed by acts for performing the execution of the logic of the smart contract by the smart contract module. As such, there is sufficient structure in the claims for performing the recited functions such that any presumption that 35 U.S.C. § 112(f) applies is overcome. Therefore, Applicant respectfully submits that claims 1-5, 9-11, and 19 should not be interpreted as invoking 35 U.S.C. § 112(f).

Applicant’s arguments with respect to claims 1-5, 7, 9-11, and 19 have been considered.  The Examiner, however, respectfully disagrees. A system for calculating a consensus value for a set of data values, comprising limitation(s) that a limitation(s) that invokes 112f, i.e., the amended claim “a data sharing module configured to share data, wherein sharing the data includes causing the data sharing module to” invokes 112f. The system for calculating a consensus value for a set of data values, comprising: “modules” and “logic” where they are configured to perform certain functions. And they have no structure, therefore they are generic placeholders. Since they are also coupled with function, it invoked 112f.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. It’s unclear whether the units are an integrated hardware, a firmware or a software application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-5, 7, 9-11 and 19 recite the following mean-plus-functions limitations:
a data sharing module configured to share data, wherein sharing the data includes causing the data sharing module to: calculate data values as recited in at least claim 1. 
a smart contract module configured to execute logic of a smart contract as recited in at least claim 1.
The noted above means plus function limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “unit” and “module” coupled with functional language “configured to”, “to receiving”, “to extract”, “to generate” and “to load” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  The generic placeholders mentioned above are considered generic because the following functions can be performed by either hardware or software and the words themselves do not imply obvious structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). Therefore, the 112(f) interpretation and associated 112(b) rejection stands.

With respect to 35 USC § 112(b) Rejection
Applicant argues, see Arguments page 13: In particular, the Office Action asserts that there is not sufficient antecedent basis for the phrase "the aggregated homomorphic ciphertexts" in claim 8. Office Action at 7. Applicant notes that claim 8 depends from claim 7, and claim 7 recites "wherein the configuration of the smart contract module to aggregate the data values of the network node with the other data values includes configuration of the smart contract module to aggregate the received homomorphic ciphertexts from the other network nodes and the homomorphic ciphertext for each value of the data values of the network node." Accordingly, this rejection is withdrawn.

Applicant argues, see Arguments pages 13-14: claims 1-5, 7, 9-11, and 19 are rejected under 35 U.S.C. § 112(b) as allegedly failing to provide sufficient structure for performing the functions of calculating data values as recited in at least claim 1, and executing logic of a smart contract logic as recited in at least claim 1…. the Specification provides sufficient structure for providing the recited functions. For example, at least at paragraph [0033], the Specification explains that "data sharing module 120 may be configured to calculate data values corresponding to market rates associated with network node 101a. In some aspects, market rate may be associated with a financial index/instrument. For example, the market rates may be associated with instruments such as an equity instrument or a derivative.
Applicant’s arguments with respect to claims 1-5, 7, 9-11, and 19 have been considered.  The Examiner, however, respectfully disagrees. The Examiner is unable to locate any sufficient structure in the cited paragraphs. Accordingly, this ground of rejection is maintained.

With respect to 35 U.S.C. § 101 Rejection
Applicant’s amendments to the claim have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

With respect to 35 USC § 103 Rejection
Regarding claim 1: Applicant is of the opinion prior art fails to disclose, see Arguments page 13: nothing in Tran, whatsoever, mentions, or even suggests, that "data values corresponding to market rates associated with [a] network node".

Applicant’s arguments with respect to claim 1 have been considered.  The Examiner, however, respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tran discloses:
calculate data values (The Examiner considers the items of value (e.g., stock items such as shares in companies) to be the data values) corresponding to market rates (e.g., such as shares in companies) associated with the network node (Tran [0197], " In one or more embodiments, the described technology adapts and/or generates cryptographic wallet which holds a new cryptographic currency (i.e., an Ether, bitcoin, or blockchain token) and corresponding cryptographic protocol for exchanging items of value between nodes on a peer-to-peer network. Rather that representing a single transferable, object an Blockchain token wallet holds multiple stock items (such as shares in companies). For example, “IBM” (the stock market symbol of the company by the same name) can also be a share used by the peer-to-peer network to refer to IBM stock. A stock ID, in some embodiments, is determined (and invalidated) by an issuer. An issuer (e.g., a company, underwriter, municipality, government, etc.) can have multiple stock entries to represent different types of items of value. For example, IBM stocks can be represented by symbols “IBM-S” and IBM bonds by PIC “IBM-B.”), (see paragraphs [0202]-[0204], [0197] and [0199]).
Furthermore, Tran clearly discloses, calculate data values corresponding to market rates. For example, Tran clearly discloses, the items of value (e.g., stock items such as shares in companies) which are calculated based on a company.
Examiner’s Note: The Examiner recommends, applicant to amend claim to positively recite the functions of calculating data values based on market rates.
obfuscate the data values such that the calculated data values of the network node are hidden from other network nodes of the plurality of network nodes (Tran [0202], “Blockchain stock ownership is transferred via one or more transaction messages. A transaction message includes a transaction and a digital signature. The transaction includes, for example, the Blockchain token, the receiver's (i.e., the new owner's) electronic address, and, in some embodiments, ownership history (i.e., a record of previous Blockchain token ownership used by the network to verify proper chain of title). Addresses are based, in various embodiments, on one or more cryptographic protocols (e.g., public-key cryptography). Public-key cryptography requires two separate keys, one of which is secret (i.e., a private key) and one of which is public (i.e., a public key). Although different, the two keys are mathematically linked. The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens. Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages. The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction.”), (see paragraphs [0202]-[0203]);
receive other data values from the other network nodes (Tran [0746], “A market history analyzer 415 is coupled to receive and/or record observable real-time market data and/or historical records of market data related to market 110. The market history analyzer may record and store observed market data and/or historical market data accumulated historically and received by the market history analyzer. In that manner, market history analyzer 115 develops data related to the historical performance of the market.” [0275], “The above permissioned blockchain can be used to share sensitive medical data with different authorized institutions. The institutions are trusted parties and vouched for by the trusted pont. A Patient-Provider Relationship (PPR) Smart Contract is issued when one node from a trusted institution stores and manages medical records for the patient…”), (see paragraphs [0275] and [0746]);
Furthermore, Tran clearly discloses, receive other data values from the other network nodes. For example, A market history analyzer 415 is coupled to receive and/or record observable real-time market data and/or historical records of market data related to market 110.
aggregate the data values of the network node with the other data values from the other network nodes to generate an aggregated set of data values (Tran [0885], “In another embodiment, the data may be extracted from the database to be transformed, aggregated, and combined into standardized thin file records for each borrower. The step of transforming the data may include custom transformations to mine for further data), (see paragraph [0885]);
Furthermore, Tran clearly, discloses, aggregating the data values. For example, Trans discloses, the data may be extracted from the database to be transformed, aggregated, and combined into standardized thin file records for each borrower.
Therefore, this ground of rejection is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are claims 1 and 19. Claim 19, for example is a system for calculating a consensus value for a set of data values, comprising limitation(s) that a limitation(s) that invokes 112f. The system for calculating a consensus value for a set of data values, comprising: “modules” and “logic” where they are configured to perform certain functions. And they have no structure, therefore they are generic placeholders. Since they are also coupled with function, it invoked 112f.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. It’s unclear whether the units are an integrated hardware, a firmware or a software application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-5, 7, 9-11 and 19 recite the following mean-plus-functions limitations:
a data sharing module configured to: calculate data values as recited in at least claim 1. 
a smart contract module configured to execute logic of a smart contract as recited in at least claim 1.
The noted above means plus function limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “unit” and “module” coupled with functional language “configured to”, “to receiving”, “to extract”, “to generate” and “to load” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  The generic placeholders mentioned above are considered generic because the following functions can be performed by either hardware or software and the words themselves do not imply obvious structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-5, 7, 9-11 and 19 recite the following mean-plus-functions limitations:
a data sharing module configured to: calculate data values as recited in at least claim 1. 
a smart contract module configured to execute logic of a smart contract as recited in at least claim 1.
The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent of adequate structure to perform the claimed function. In particular, the specification merely states the claimed functions of sharing module and smart contract module which can be performed by, see specification [0032], “In other aspects, data sharing module 120 and smart contract module 122 may be implemented as hardware modules, or may be implemented as some combination of software and hardware.”  However, there is no disclosure of any particular structure, either explicitly or inherently, to perform the functions of sharing module and smart contract module. The use of the term “module” is not adequate structure for performing the functions because it does not describe a particular structure for performing the functions. It’s unclear whether the sharing module and smart contract module are an integrated hardware, a firmware or a software application.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 20170232300 A1) in view of Mertens (US 20110249261 A1).

Regarding claim 1: Tran discloses: A network node for calculating a consensus value for a set of data values provided by a plurality of network nodes of a peer-to-peer network, the network node comprising (see paragraph [0197]): 
a data sharing module configured to share data, wherein sharing the data includes causing the data sharing module to: (see paragraphs [0202]-[0204], [0197] and [0199]):
calculate data values (The Examiner considers the items of value (e.g., stock items such as shares in companies) to be the data values) corresponding to market rates (e.g., such as shares in companies) associated with the network node (Tran [0197], " In one or more embodiments, the described technology adapts and/or generates cryptographic wallet which holds a new cryptographic currency (i.e., an Ether, bitcoin, or blockchain token) and corresponding cryptographic protocol for exchanging items of value between nodes on a peer-to-peer network. Rather that representing a single transferable, object an Blockchain token wallet holds multiple stock items (such as shares in companies). For example, “IBM” (the stock market symbol of the company by the same name) can also be a share used by the peer-to-peer network to refer to IBM stock. A stock ID, in some embodiments, is determined (and invalidated) by an issuer. An issuer (e.g., a company, underwriter, municipality, government, etc.) can have multiple stock entries to represent different types of items of value. For example, IBM stocks can be represented by symbols “IBM-S” and IBM bonds by PIC “IBM-B.”), (see paragraphs [0202]-[0204], [0197] and [0199]); and
obfuscate the data values such that the calculated data values of the network node are hidden from other network nodes of the plurality of network nodes (Tran [0202], “Blockchain stock ownership is transferred via one or more transaction messages. A transaction message includes a transaction and a digital signature. The transaction includes, for example, the Blockchain token, the receiver's (i.e., the new owner's) electronic address, and, in some embodiments, ownership history (i.e., a record of previous Blockchain token ownership used by the network to verify proper chain of title). Addresses are based, in various embodiments, on one or more cryptographic protocols (e.g., public-key cryptography). Public-key cryptography requires two separate keys, one of which is secret (i.e., a private key) and one of which is public (i.e., a public key). Although different, the two keys are mathematically linked. The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens. Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages. The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction.”), (see paragraphs [0202]-[0203]);
transmit the obfuscated data values to other network nodes of the plurality of network nodes (Tran [0204], “…broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that Blockchain token and the first valid transaction or order is accepted.”), (see paragraphs [0201]-[0202] and [0204]); and
a smart contract module configured to execute logic of a smart contract, wherein executing the logic of the smart contract includes causing the smart contract module to (see paragraph [0275]):
receive other data values from the other network nodes (Tran [0746], “A market history analyzer 415 is coupled to receive and/or record observable real-time market data and/or historical records of market data related to market 110. The market history analyzer may record and store observed market data and/or historical market data accumulated historically and received by the market history analyzer. In that manner, market history analyzer 115 develops data related to the historical performance of the market.” [0275], “The above permissioned blockchain can be used to share sensitive medical data with different authorized institutions. The institutions are trusted parties and vouched for by the trusted pont. A Patient-Provider Relationship (PPR) Smart Contract is issued when one node from a trusted institution stores and manages medical records for the patient…”), (see paragraphs [0275] and [0746]);
aggregate the data values of the network node with the other data values from the other network nodes to generate an aggregated set of data values (Tran [0885], “In another embodiment, the data may be extracted from the database to be transformed, aggregated, and combined into standardized thin file records for each borrower. The step of transforming the data may include custom transformations to mine for further data), (see paragraph [0885]);
apply a rule set to the aggregated set of data values to determine outlying data values of the aggregated set of data values (Tran [0273], “…A community of relying parties (e.g., banks, insurance companies, universities, government agencies) can define a trust framework that will define the rules for verifying a claim or credential to a certain level of assurance (LOA), and then issuers operating under that trust framework can indicate the LOA that applies when they write a claim to the ledger…”), (see paragraph [0273] and [0885]);
designate, based on the rule set, network nodes associated with the outlying data values as outlier network nodes (Tran [0273], the Examiner considers the outlier network nodes to be the revoked key) (Tran [0273], "… define a trust framework that will define the rules for verifying a claim or credential to a certain level of assurance (LOA), and then issuers operating under that trust framework can indicate the LOA that applies when they write a claim to the ledger. Every claim (credentials/attributes) can be revoked by the issuer. The form revocation takes depends on the type of credential and privacy requirements. A key revocation is recorded on the ledger. The revoked key is superseded by an updated value, and no subsequent misuse is possible."), (see paragraph [0273]); and
calculate the consensus value based on a dataset of values received from a subset of the other nodes that excludes the [revoked key / preventing fraudulent claims from being processed] (Tran [0286], “Insurance contracts, premium payments and their respective claims can be recorded onto a blockchain and validated by node consensus, preventing fraudulent claims from being processed. Smart contracts can enforce claims triggering payments when due or dispatching specialists, nurses or doctors to follow up with patients when anticipated claims are not recorded by presumptive dates.” [0273], "…Every claim (credentials/attributes) can be revoked by the issuer. The form revocation takes depends on the type of credential and privacy requirements. A key revocation is recorded on the ledger. The revoked key is superseded by an updated value, and no subsequent misuse is possible."), (see paragraph [0286], [0309], [0317] and [0477]).

Tran, discloses as shown above, determine outlying data values and designate, outlier network nodes and preventing fraudulent claims from being processed.
Tran does not specifically disclose: calculating the consensus value excludes the outlier.

However, Mertens discloses: calculating the consensus value excludes the outlier (Mertens [0056], “To calculate a consensus value, a refinery may, for example, assess all candidate data (e.g., excluding statistical outliers) using the GESD technique in accordance with ASTM Research Report D02-1481, and assess all candidate data for normality at a 1% significance level in accordance with the Anderson-Darling technique in Standard Practice D6299.”), (see paragraph [0056], [0040] and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran with Mertens to include a function of filtering data such as excluding data which are outside of the predetermine threshold to enhance performance and data validation.

Regarding claims 2 and 16: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 1, wherein the configuration of the smart contract module to calculate the consensus value based on a dataset of values received from a subset of the other nodes that excludes the outlier network nodes includes configuration of the smart contract module to (see paragraphs [0286], [0309], [0317], [0477] and [0890]):
transmit a request to the subset of the other nodes that excludes the [revoked key / preventing fraudulent claims from being processed] to resubmit the other data values (see paragraph [0890]);
receive the resubmit other data values from the subset of the other nodes that excludes the outlier network nodes (see paragraphs [0890] and [0275]); 
aggregate the resubmit other data values with the data values from the network node to generate the dataset of values (see paragraphs [0890] and [0885]); and 
calculate the consensus value based on a dataset of values (Tran [0890], "The model may dynamically calculate additional variables using predetermined transformations, including custom transformations of an underlying behavior. If additional variables are created, the model may be modified to include the additional variables. "), (see paragraphs [0286], [0309], [0317] [0477] and [0890]).

Tran does not specifically disclose: receive the data values that excludes the outlier network nodes.
However, Mertens discloses: receive the data values that excludes the outlier network nodes (Mertens [0012], “a computer programmed to receive a property value of the first refinery product, the property value determined using a non-spectrographic test;.”, [0040], “To calculate a laboratory reference value, a refinery may, for example, assess all candidate data (e.g., excluding statistical outliers) using the GESD technique”), (see paragraphs [0056], [0040] and [0059] and fig x and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran with Mertens to include a function of filtering data such as excluding data which are outside of the predetermine threshold to enhance performance and data validation.

Regarding claim 4: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 1, wherein the configuration of the data sharing module to obfuscate the data values includes configuration of the data sharing module to:
calculate, for each data value of the data values, a range of values normally distributed around the each data value, wherein the calculated range of values is calculated such that the data value is the mean of the calculated range of values (see paragraphs [0049], [0902]-[0903] and [0720]); and
calculate a one-way hash for each value in the range of values to generate a range of hashed values (Tran [0720], “Pubkey hashes are almost always sent encoded as Bitcoin addresses. which are base58-encoded strings containing an address version number, the hash, and an error-detection checksum to catch typos…”), (see paragraphs [0720] and [0275]).

Regarding claim 5: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 4, wherein the received other data values from the other network nodes include ranges of hashed values corresponding to the other data values, and wherein the configuration of the smart contract module to aggregate the data values of network node with the other data values includes configuration of the smart contract module to aggregate the received ranges of hashed values from the other network nodes and the range of hashed values for the network node (Tran [0312], “In other embodiments, additional data is incorporated in one signature of a multi-signature transaction. In an embodiment, a multi-signature transaction is a secured transaction to two or more addresses. In some embodiments, the two or more addresses are hashed together to form a single address, which is signed in the digital signature of the secured transaction.”), (see paragraph [0312]).

Regarding claim 6: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 5, wherein the rule set to determine outlying data values includes:
overlaying the aggregated ranges of hashed values over one another (see paragraphs [0149], [209] and [0962]);
determining, for each range of the overlaid ranges of hashed values, a number of overlapped hashed values of the each range with hashed values of the other overlaid ranges of hashed values (Tran [0962], “determining, by the computing device, that a transaction against the particular cryptocurrency address has occurred by matching the extracted or otherwise obtained information with the key data stored in the database…”), (see paragraph [0962]);
designating, when the number of overlapped hashed values of the each range does not exceed a predetermined threshold, the data value associated with the each range as an outlying data value (see paragraphs [0197], [0273] and [0963]); and 
designating a network node associated with the outlying data value as an outlier network node (see paragraphs [0273] and [0962]).

Regarding claim 7: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 1, wherein the configuration of the data sharing module to obfuscate the data values includes configuration of the data sharing module to calculate a homomorphic ciphertext for each value of the data values, wherein the received other data values from the other network nodes include homomorphic ciphertexts corresponding to the other data values, and wherein the configuration of the smart contract module to aggregate the data values of the network node with the other data values includes configuration of the smart contract module to aggregate the received homomorphic ciphertexts from the other network nodes and the homomorphic ciphertext for each value of the data values of the network node (Tran [0202], “The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens. Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages.”), (see paragraph [0202]).

Regarding claim 9: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 8, wherein the configuration of the smart contract module to calculate the consensus value includes configuration of the smart contract module to: 
remove the difference values determined to exceed the predetermined difference threshold from the list of difference values (Tran [1041], “a motion characteristic curve generation procedure computes the motion parameters and produces the motion characteristic curves. These motion parameters and curves are stored over time, and if differences for the motion parameters and curves over time is detected, the system then runs the sport enthusiast through additional tests to confirm the detected motion.”), (see paragraphs [1041]); 
identify encrypted ciphertexts corresponding to the difference values remaining in the list of difference values (see paragraph [1041])
calculate an encrypted consensus value based on the identified encrypted ciphertexts (Tran [0202], “The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature.”), (see paragraphs [0202], [0218] and [1041]); 
decrypt the encrypted consensus value to obtain the consensus value (see paragraph (Tran [0210], " The network nodes decrypt the digital signature 332, via the sender's previously exchanged public key, and compare the unencrypted information to the transaction 323. If they match, the sender's authenticity is verified and, after a proper chain of ownership is verified via the ledgers (as explained above), the receiver is recorded in the ledgers as the new Blockchain token 329 owner." [0286], “Insurance contracts, premium payments and their respective claims can be recorded onto a blockchain and validated by node consensus…”), (see paragraphs [0210], [0286] and [1041]).

Regarding claim 10: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 1, wherein the configuration of the data sharing module to obfuscate the data values includes configuration of the data sharing module to apply an asymmetric encryption algorithm to each value of the data values, wherein the received other data values from the other network nodes include asymmetrically encrypted values corresponding to the other data values, wherein the configuration of the smart contract module to aggregate the data values of the network node with the other data values includes configuration of the smart contract module to aggregate the received asymmetrically encrypted values from the other network nodes and the asymmetrically encrypted value for each value of the data values of the network node (Tran [0218], “The data encoded in the circuit can be cryptographically protected. For example, the data can be encrypted using a symmetric or asymmetric key using any suitable cryptographic protocol known in the art.”), (see paragraph [0218]).

Regarding claim 11: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 10, wherein the smart contract module is implemented in a calculation processor, and wherein the calculation processor is configured to: 
release the consensus value to the network node when the network node has not been designated as an outlier network node (Tran .”[0204], “After a Blockchain stock transaction (i.e., a message indicating a change of ownership) is broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that Blockchain token and the first valid transaction or order is accepted. Verification of a transaction is based on mutual consensus among the nodes.”), (see paragraphs [0122] and [0204]) or 
prevent release of the consensus value to the network node when the network node has been designated as an outlier network node (Tran [0273], "…Every claim (credentials/attributes) can be revoked by the issuer. The form revocation takes depends on the type of credential and privacy requirements. A key revocation is recorded on the ledger. The revoked key is superseded by an updated value, and no subsequent misuse is possible."), (see paragraphs [0273] and [0122]).

Regarding claims 12 and 17: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 1, wherein the rule set to determine outlying data values includes:
designating, when the [certain level of assurance (LOA)], the data value as an outlying data value, and a network node associated with the outlying data value as an outlier network node (see paragraphs [0273], [0895]-[0896] and [0898]-[0900]).

Tran does not specifically disclose, however Mertens discloses: 
calculating a mean value and a standard deviation value for the aggregated data values (Mertens [0040], “The calculation may involve tabulation of all the non-rejected data, determining the mean average of the non-rejected data, and determining the standard deviation of all the sample data. The reference value and standard deviation may be specified to a useful numerical precision. For example, the following values may be reported with the following precision.”), (see paragraph [0056], [0040] and [0059]);
determining, for each data value of the aggregated data values, a distance from the calculated mean value, wherein the distance is measured in terms of the standard deviation value (Mertens [0010], “determining a difference between the spectrographically-determined property values of the first refinery product and the second refinery product; adding the difference to the non-spectrographically-determined property value of the first refinery product to derive a property value for the second refinery product.”), (see paragraphs [0010], [0039]-[0040] and [0088], ); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran with Mertens to include a function of filtering data such as excluding data which are outside of the predetermine threshold to enhance performance and data validation.

Regarding claims 13 and 18: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 12, wherein the rule set to determine outlying data values further includes:
applying a quality check to each value of the aggregated data values having a distance from the calculated mean value that does not exceed two standard deviations (Tran [0895], “Automated final model equations (scoring expressions) are generated that are used to score individuals who have outstanding debts to find individuals who are most likely to pay owed amounts. With an embodiment of the invention, a scoring expression is a statistical regression equation determined by the statistical tool.”), (see paragraph [0895]); 
designating the network node associated with the outlying data value as a significant outlier network node when the distance of the outlying data value from the [certain level of assurance (LOA)] (see paragraphs [0273] , [0895]-[0896] and [0898]-[0900]); and 
designating, when a value of the each value of the aggregated data values having a [certain level of assurance (LOA)] value that does not exceed […] fails the quality check, the network node associated with the value as a not significant outlier network node (see paragraphs [0273] and [0895]-[0897]).

Tran does not specifically disclose, calculating a mean value and a standard deviation value.
However, Mertens discloses, calculating a mean value and a standard deviation value (see paragraph [0056], [0040] and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran with Mertens to include a function of filtering data such as excluding data which are outside of the predetermine threshold to enhance performance and data validation.

Regarding claim 14: Tran and Mertens, discloses as shown above.
Tran further discloses: The network node of claim 13, wherein the calculated consensus value is provided to a network node associated with outlying data when a fee is paid by a user associated with the network node (Tran [0746], “Contracts interact with each other through an activity that is alternately called either “calling” or “sending messages”. A “message” is an object containing some quantity of ether (a special internal currency used in Ethereum with the primary purpose of paying transaction fees), a byte-array of data of any size, the addresses of a sender and a recipient.”), (see paragraph [0746]).

Regarding claim 15: Tran and Mertens, discloses as shown above.
Tran further discloses: A method for calculating a consensus value for a set of data values provided by a plurality of network nodes of a peer-to-peer network, the method comprising (see paragraph [0197]):
calculating, by a network node of the plurality of network nodes, data values corresponding to market rates associated with the network node (see paragraphs [0202]-[0204], [0197] and [0199]);
obfuscate the data values such that the calculated data values of the network node are hidden from other network nodes of the plurality of network nodes (Tran [0202], “Blockchain stock ownership is transferred via one or more transaction messages. A transaction message includes a transaction and a digital signature. The transaction includes, for example, the Blockchain token, the receiver's (i.e., the new owner's) electronic address, and, in some embodiments, ownership history (i.e., a record of previous Blockchain token ownership used by the network to verify proper chain of title). Addresses are based, in various embodiments, on one or more cryptographic protocols (e.g., public-key cryptography). Public-key cryptography requires two separate keys, one of which is secret (i.e., a private key) and one of which is public (i.e., a public key). Although different, the two keys are mathematically linked. The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens. Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages. The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction.”), (see paragraphs [0202]-[0203]);
transmitting, by a network node, the obfuscated data values to other network nodes of the plurality of network nodes (Tran [0204], “…broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that Blockchain token and the first valid transaction or order is accepted.”), (see paragraphs [0201]-[0202] and [0204]); 
receiving, by logic of a smart contract executed by a processor of the network node, data values from the other network nodes (Tran [0746], “A market history analyzer 415 is coupled to receive and/or record observable real-time market data and/or historical records of market data related to market 110. The market history analyzer may record and store observed market data and/or historical market data accumulated historically and received by the market history analyzer. In that manner, market history analyzer 115 develops data related to the historical performance of the market.” [0275], “A Patient-Provider Relationship (PPR) Smart Contract is issued when one node from a trusted institution stores and manages medical records for the patient…”), (see paragraphs [0275] and [0746]); 
combining, by the smart contract logic, the data values of the network node with the data values from the other network nodes to generate a combined set of data values (Tran [0885], “In another embodiment, the data may be extracted from the database to be transformed, aggregated, and combined into standardized thin file records for each borrower”), (see paragraph [0885]); 
applying, by the smart contract logic, a rule set to the combined set of data values to determine outlying data values of the combined set of data values (Tran [0273], “…A community of relying parties (e.g., banks, insurance companies, universities, government agencies) can define a trust framework that will define the rules for verifying a claim or credential to a certain level of assurance (LOA), and then issuers operating under that trust framework can indicate the LOA that applies when they write a claim to the ledger…”), (see paragraph [0273]); 
designating, by the smart contract logic, based on the rule set, network nodes associated with the outlying data values as outlier network nodes (Tran [0273], the Examiner considers the outlier network nodes to be the revoked key) (Tran [0273], "… define a trust framework that will define the rules for verifying a claim or credential to a certain level of assurance (LOA), and then issuers operating under that trust framework can indicate the LOA that applies when they write a claim to the ledger. Every claim (credentials/attributes) can be revoked by the issuer. The form revocation takes depends on the type of credential and privacy requirements. A key revocation is recorded on the ledger. The revoked key is superseded by an updated value, and no subsequent misuse is possible. "), (see paragraph [0273]); and 
calculating, by the smart contract logic, the consensus value based on resubmitted data values received from a subset of the other nodes that excludes [revoked key / preventing fraudulent claims from being processed] (Tran [0286], "Insurance contracts, premium payments and their respective claims can be recorded onto a blockchain and validated by node consensus, preventing fraudulent claims from being processed. Smart contracts can enforce claims triggering payments when due or dispatching specialists, nurses or doctors to follow up with patients when anticipated claims are not recorded by presumptive dates” [0273], "…Every claim (credentials/attributes) can be revoked by the issuer. The form revocation takes depends on the type of credential and privacy requirements. A key revocation is recorded on the ledger. The revoked key is superseded by an updated value, and no subsequent misuse is possible."), (see paragraph [0286], [0309], [0317] and [0477]).

Tran, discloses as shown above, determine outlying data values and designate, outlier network nodes and preventing fraudulent claims from being processed.
Tran does not specifically disclose: calculating the consensus value excludes the outlier.
However, Mertens discloses: calculating the consensus value excludes the outlier (Mertens [0056], “To calculate a consensus value, a refinery may, for example, assess all candidate data (e.g., excluding statistical outliers) using the GESD technique in accordance with ASTM Research Report D02-1481, and assess all candidate data for normality at a 1% significance level in accordance with the Anderson-Darling technique in Standard Practice D6299.”), (see paragraph [0056], [0040] and [0059] and fig x and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran with Mertens to include a function of filtering data such as excluding data which are outside of the predetermine threshold to enhance performance and data validation.

Regarding claim 19: Tran and Mertens, discloses as shown above.
Tran further discloses: A system for calculating a consensus value for a set of data values provided by a plurality of network nodes of a peer-to-peer network, the system comprising: the plurality of network nodes, wherein at least one network node of the plurality of network nodes comprises (see paragraph [0197]): 
a data sharing module configured to share data, wherein sharing the data includes causing the data sharing module to (see paragraphs [0202]-[0204], [0197] and [0199]):
calculate data values (The Examiner considers the items of value (e.g., stock items such as shares in companies) to be the data values) corresponding to market rates (e.g., such as shares in companies) associated with the network node (Tran [0197], " In one or more embodiments, the described technology adapts and/or generates cryptographic wallet which holds a new cryptographic currency (i.e., an Ether, bitcoin, or blockchain token) and corresponding cryptographic protocol for exchanging items of value between nodes on a peer-to-peer network. Rather that representing a single transferable, object an Blockchain token wallet holds multiple stock items (such as shares in companies). For example, “IBM” (the stock market symbol of the company by the same name) can also be a share used by the peer-to-peer network to refer to IBM stock. A stock ID, in some embodiments, is determined (and invalidated) by an issuer. An issuer (e.g., a company, underwriter, municipality, government, etc.) can have multiple stock entries to represent different types of items of value. For example, IBM stocks can be represented by symbols “IBM-S” and IBM bonds by PIC “IBM-B.”), (see paragraphs [0202]-[0204], [0197] and [0199]); and 
obfuscate the data values such that the calculated data values of the network node are hidden from other network nodes of the plurality of network nodes (Tran [0202], “Blockchain stock ownership is transferred via one or more transaction messages. A transaction message includes a transaction and a digital signature. The transaction includes, for example, the Blockchain token, the receiver's (i.e., the new owner's) electronic address, and, in some embodiments, ownership history (i.e., a record of previous Blockchain token ownership used by the network to verify proper chain of title). Addresses are based, in various embodiments, on one or more cryptographic protocols (e.g., public-key cryptography). Public-key cryptography requires two separate keys, one of which is secret (i.e., a private key) and one of which is public (i.e., a public key). Although different, the two keys are mathematically linked. The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens. Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages. The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction.”), (see paragraphs [0202]-[0203]); and 
transmit the obfuscated data values to a calculation node of the system (Tran [0204], “…broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that Blockchain token and the first valid transaction or order is accepted.”), (see paragraphs [0201]-[0202] and [0204]); and
a smart contract module configured to execute logic of a smart contract, wherein executing the logic of the smart contract includes causing the smart contract module to (see paragraph [0275]): 
receive resubmitted data values from a subset of network nodes of the plurality of network nodes, wherein the subset of network nodes excludes networks node designated as outlier network nodes by the calculation node (Tran [0275], " (A Patient-Provider Relationship (PPR) Smart Contract is issued when one node from a trusted institution stores and manages medical records for the patient data..."), (see paragraphs [0084], [0275] and [0746]);
combine the data values of the at least one network node with the resubmitted data values from the subset of network nodes to generate a combined set of data values (Tran [0885], “In another embodiment, the data may be extracted from the database to be transformed, aggregated, and combined into standardized thin file records for each borrower”), (see paragraph [0885]); and 
calculate the consensus value based on the combined data values received from subset of network nodes (Tran [0204], “Verification of a transaction is based on mutual consensus among the nodes, para), (see paragraph [0204]); 
the calculation node, wherein the calculation node is configured to (see paragraph [0202]): 
receive the data values from the data sharing module of the at least one network node (see paragraphs [0201]-[0202] and [0204]); 
receive data values from the other network nodes (Tran [0202], "Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages. The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction."), (see paragraph [0202]); 
aggregate the data values of the at least one network node with the data values from the other network nodes to generate an aggregated set of data values (Tran [0885], "In another embodiment, the data may be extracted from the database to be transformed, aggregated, and combined into standardized thin file records for each borrower."), (see paragraph [0885]); 
apply a rule set to the aggregated set of data values to determine outlying data values of the aggregated set of data values (Tran [0885], "The step of transforming the data may include custom transformations to mine for further data.” [0273], “…A community of relying parties (e.g., banks, insurance companies, universities, government agencies) can define a trust framework that will define the rules for verifying a claim or credential to a certain level of assurance (LOA)…”), (see paragraphs [0885] and [0273]); 
designate, based on the rule set, network nodes associated with the outlying data values as outlier network nodes (Tran [0273], the Examiner considers the outlier network nodes to be the revoked key) (Tran [0273], "A community of relying parties (e.g., banks, insurance companies, universities, government agencies) can define a trust framework that will define the rules for verifying a claim or credential to a certain level of assurance (LOA), and then issuers operating under that trust framework can indicate the LOA that applies when they write a claim to the ledger. Every claim (credentials/attributes) can be revoked by the issuer. The form revocation takes depends on the type of credential and privacy requirements. A key revocation is recorded on the ledger. The revoked key is superseded by an updated value, and no subsequent misuse is possible."), (see paragraph [0273]); and 
send an indication to each network node of the plurality of network nodes indicating whether each network node is an outlier network node or is not an outlier network node (Tran (Tran [0273], "…A key revocation is recorded on the ledger. The revoked key is superseded by an updated value, and no subsequent misuse is possible.") [0477], "Written contract as the source of contract terms has an exclusionary effect on earlier or contemporaneous agreements as a possible source of terms of the contract."), (see paragraphs [0477] and [0204]).

Tran, discloses as shown above, determine outlying data values and designate, outlier network nodes and preventing fraudulent claims from being processed.
Tran does not specifically disclose: calculating the consensus value excludes the outlier.
However, Mertens discloses: calculating the consensus value excludes the outlier (Mertens [0056], “To calculate a consensus value, a refinery may, for example, assess all candidate data (e.g., excluding statistical outliers) using the GESD technique in accordance with ASTM Research Report D02-1481, and assess all candidate data for normality at a 1% significance level in accordance with the Anderson-Darling technique in Standard Practice D6299.”), (see paragraph [0056], [0040] and [0059] and fig x and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran with Mertens to include a function of filtering data such as excluding data which are outside of the predetermine threshold to enhance performance and data validation.

Regarding claim 20: Tran and Mertens, discloses as shown above.
Tran further discloses: The system of claim 19, wherein a particular network node receiving an indication from the calculation node indicating that the particular network node is not an outlier network node resubmits, in response to the indication, the data values to other network nodes that are not designated as outlier network nodes (see paragraphs [0273] and [0477]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 20170232300 A1) in view of Mertens (US 20110249261 A1) and further in view of Liu (US 20150295716 A1).

Regarding claim 8: Tran and Mertens, discloses as shown above.
Tran further discloses:
decrypting each difference value in the list […] (see paragraph [0770] and [0202]);
designating the [data] corresponding to the difference values determined to exceed the predetermined difference threshold as outlying data values (see paragraphs [0273], [0770] and [0202]); and
designating a network node associated with the outlying data value as an outlier network node (see paragraphs [0273], [0770] and [0202]).

Tran doesn’t explicitly disclose, calculating a mean value, a standard deviation value, calculating difference values and difference values determined to exceed the predetermined difference threshold.
However, Mertens discloses:
calculating a mean value for the aggregated [data] (see paragraphs [0054]-[0056]);
calculate, for each [data] of the aggregated [data], a difference from the calculated mean value to generate a list of difference values, wherein each difference value in the list corresponds to a respective [data] (see paragraph [0039]-[0052]);
ranking the difference value in the list of difference value based on the value of each difference value (Mertens [0038], “In some embodiments, a refinery may choose among three levels of rigor in primary testing to determine reference values: laboratory reference values, consensus reference values and semi-consensus reference values.” [0039], “Robust SQC charting may be used to determine, at the 2-sided 5% level, whether there is any significant bias between the reference sample analyzer data and outside laboratory data.”), (see paragraphs [0038]-[0039]);
determining difference values in the list of difference values that exceed a predetermined difference threshold (see paragraphs [0038]-[0039] and [0063], [0076]-[0077]; see also paragraphs [0064]-[0075]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran with Mertens to include a function of filtering data such as excluding data which are outside of the predetermine threshold to enhance performance and data validation.

Tran does not specifically disclose, homomorphic ciphertext.
However, Liu discloses:
calculating a mean value for the aggregated homomorphic ciphertexts (Liu [0016], “it is a further advantage that the encryption is additive homomorphic. That allows aggregate queries, such as queries utilising sum and average operations, to be performed on the numerical value in the database without decrypting the ciphertext”; 
calculate, for each homomorphic ciphertext of the aggregated homomorphic ciphertexts, a difference from the calculated mean value to generate a list of difference values, wherein each difference value in the list corresponds to a respective homomorphic ciphertext (Liu [0089], “Another aspect provides a computer implemented method for performing an aggregation query on a database, wherein each numerical value subject of the query is stored as ciphertext determined using additive homomorphic encryption, the ciphertext is comprised of two or more sub-ciphertexts stored separately in a record, and each sub-ciphertext of a record is associated with a different attribute, the method comprising: [0090] for each attribute, aggregating each sub-ciphertext associated with that attribute to determine an encrypted aggregate value; and [0091] determine an encrypted answer to the query by aggregating each encrypted aggregate value.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tran and Mertens with Liu to include a homomorphic ciphertexts feature to encrypt data to enhance security and performance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/Examiner, Art Unit 3685                                                                                                                                                                                              

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685